Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business/Financial Editors: Western Goldfields Announces First Quarter Financial Results with a Significant Improvement in Operating Cash Flow from 2008 TORONTO, April 30 /CNW/ - Western Goldfields Inc. ("Western Goldfields" or the "Company") (TSX:WGI, NYSE Amex:WGW) today announces financial results for the three-month period ended March 31, 2009. The Company continued to focus on further enhancing its operational efficiency and met its production guidance at lower cost of sales per ounce(1) in the first quarter. All amounts are expressed in United States dollars unless otherwise indicated. << - Cash flow from operations of $8.9 million during the quarter - Cash at March 31, 2009 of $26.6 million, including $7.5 million of restricted cash, an increase of $7.8 million during the quarter - Gold production for the first quarter of 33,660 ounces - Gold sales of 32,715 at an average realized price(2) of $867 per ounce - Cost of sales per ounce(1) for the quarter of $573 - Net loss of $5.3 million, or $0.04 per share, for the first quarter of 2009, compared to a net loss of $19.6 million or $0.14 per share in 2008. The net loss in 2009 includes after tax mark-to-market losses on gold forward sales contracts of $7.5 million, or $0.06 per share as compared to $14.7 million, or $0.11 per share in the same prior year period. >> As disclosed in the Company's April 20, 2009 news release, Western Goldfields' production was within the guidance range for the first quarter with cost of sales per ounce(1) below the guidance range. Cost of sales per ounce(1) was positively impacted by lower costs across many of the key inputs, including diesel and explosives. The operations at Mesquite are also benefiting from more experienced equipment operators, better performing radial tires, and increased efficiencies from re-sequencing of the mining operations commencing with the Rainbow pit. The combination of these factors led the Company to a solid first quarter as Western Goldfields generated $8.9 million in cash flow from operations during the quarter. "The operating trend being realized by the Company is very encouraging," said Raymond Threlkeld, President and Chief Executive Officer. "Both our mining rate and the timing of our leach pad recovery continue to improve in line with expectations resulting in excellent cash flow generation from
